                                                            ?ma1""'·   .,_




                       UNITED STATES DISTRICT CO
                     SOUTHERN DISTRICT OF CALIF
                                                                       C··
                                                                             ' ~-···--

                                                                             ,,
                                                                                         ···-·,._. - -- ___.,_r.._
                                                                                         - , ,   ,_;, ,,T
                                                              'C'QUT'.fi . . , I ~'"' 1ti!CT Of- C.C\l!·CORNIA
 UNITED STATES OF AMERICA,                                    "'         ' •· '·'                               !:kPUTY
                                                            , BY                  - - - · · - - - - --

                               Plaintiff,     Case No. 18-cr-00142-LAB

                    vs.

Annette Denise Perez,                         JUDGMENT AND ORDER OF
                                              DISMISSAL OF INFORMATION,
                             Defendant.       EXONERATE BOND AND
                                              RELEASE OF PASSPORT


       Upon motion of the UNITED STATES OF AMERICA and good cause

appeanng,


              IT IS SO ORDERED that the Information in the above-entitled case

be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial if held.




 Dated:    11/28/2019
